EXHIBIT 10.2 
 
Phantom Stock Appreciation unit


Granted by


SALISBURY BANCORP, INC.


under the


SALISBURY BANCORP, INC. 2015 PHANTOM STOCK APPRECIATION UNIT
AND LONG-TERM INCENTIVE PLAN


This phantom stock appreciation unit agreement (“Agreement”) is and shall be
subject in every respect to the provisions of 2015 Phantom Stock Appreciation
Unit and Long-Term Incentive Plan (the “Plan”) of Salisbury Bancorp, Inc. (the
“Company”).  The individual recipient of this Agreement (the “Participant”)
hereby accepts the award (“Award”) of phantom stock appreciation units (“Phantom
Stock Appreciation Units”) made hereunder, subject to all the terms and
provisions of the Plan and this Agreement, and agrees that all decisions under
and interpretations of the Plan and this Agreement by the committee appointed to
administer the Plan (“Committee”) or the Board of Directors of the Company
(“Board”) shall be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns.  A
copy of the Plan has been provided to the Participant.  Except where the context
otherwise requires, the term “Company” shall include the parent and all present
and future subsidiaries of the Company as defined in Section 424(e) and 424(f)
of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”).  Capitalized terms used herein but not defined shall have the same
meaning as in the Plan.
 
             1. Name of Participant:  
 
             2. Date of Grant:         _____________
 
3.  
Total number of Phantom Stock Appreciation Units, that are subject to this
Award: ___________ (subject to adjustment pursuant to Section 9 hereof).

 
4.  
Strike Price per Phantom Stock Appreciation Unit:     $________

 
 
                (subject to adjustment pursuant to Section 9 below)

 
5.  
Vesting Date of Phantom Stock Appreciation
Units:        ________________________

 
6.  
Vesting Schedule.  Except as otherwise provided in this Agreement, the Phantom
Stock Appreciation Units subject to this Award shall vest on the third
anniversary of the Date of Grant (the “Determination Date”) so long as the
Participant remains in the employ/service of the Company or its
subsidiary.  Vesting will automatically accelerate pursuant to Section 4.1 of
the Plan (in connection with a Change in Control) or Section 2.5 of the Plan (in
the event of death or Disability).

 
7.  
               Settlement of Awards.  Phantom Stock Appreciation Units that have
vested shall be settled by a payment of the cash value of the Award, which will
be equal to the difference between the Strike Price and the Tangible Book Value
of a share of the Company’s Stock on the Determination Date.  The cash payment
shall be made within seventy five (75) days of the Determination Date.

 
 


 
 

--------------------------------------------------------------------------------

 


            8.                 Change in Control.


8.1 
               In the event of a Change in Control (as defined in Section 4.3 of
the Plan), all Phantom Stock Appreciation Units held by the Participant will
become fully vested as set forth in Section 4.1 of the Plan.  The cash value of
the Phantom Stock Appreciation Units will be paid to the Participant within 75
days after the Change in Control.



8.2 
               The cash value on a Change in Control shall be determined by
multiplying the Tangible Book Value of a share of the Company’s stock by the
“Price”-to- “Tangible Book Value” multiple of a share of the Company’s common
stock (where the Price reflects the merger consideration per share) and then
subtracting the Strike Price.



9. 
              Adjustment Provisions. This Phantom Stock Appreciation Unit shall
be adjusted upon the occurrence of the events specified in, and in accordance
with the provisions of, Section 3.3 of the Plan.

 
10.
              Termination of Phantom Stock Appreciation Unit and Accelerated
Vesting.  This Phantom Stock Appreciation Unit shall vest upon the Determination
Date unless vested or terminated earlier, due to any of the following:

 
10.1 
Death.  This Phantom Stock Appreciation Unit shall vest in full in the event of
the Participant’s Termination of Service by reason of the Participant’s
death.  Payment of the cash value of the Phantom Stock Appreciation Units will
be made no later than 75 days after the Participant’s Separation from Service.

 
10.2  
Disability.  This Phantom Stock Appreciation Unit shall vest in full in the
event of the Participant’s Termination of Service by reason of
Disability.  Payment of the cash value of the Phantom Stock Appreciation Units
will be made no later than 75 days after the Participant’s Separation from
Service.

 
10.3  
Termination without Cause or for Good Reason.  This Phantom Stock Appreciation
Unit shall vest in full in the event of the Participant’s involuntary
termination without Cause or voluntary resignation for Good Reason.  Payment of
the cash value of the Phantom Stock Appreciation Units will be made no later
than 75 days after the Participant’s Separation from Service.

 
10.4  
Termination for Cause.  If the Participant’s Service has been terminated for
Cause, this Phantom Stock Appreciation Unit shall immediately terminate and be
of no further force and effect.  The Board of Directors shall have sole
authority and discretion to determine whether the Participant’s employment has
been terminated for Cause.

 
-2-


 
 

--------------------------------------------------------------------------------

 

 
10.5  
Other Termination.  If the Participant’s Service terminates voluntarily or for
any reason other than death, Disability, involuntary termination without cause,
or resignation for Good Reason, this Phantom Stock Appreciation Unit shall
immediately terminate and be of no further force and effect.

 
11. 
         Benefit Subject to Claw-back Policy.  If the Participant is or becomes
a “named executive officer” within the meaning of Item 402(a)(3) or Item
402(m)(3) of Regulation S-K under the Securities Exchange Act of 1934, the
Participant hereby agrees that the Participant’s right to the cash payment
provided under this Agreement is subject to the Claw-Back Policy adopted by the
Company on December 12, 2012.

 
           12.           Miscellaneous.
 
 
12.1
No Phantom Stock Appreciation Unit shall confer upon the Participant any rights
as a stockholder of the Company.

 
 
12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 
 
12.3
Except as otherwise provided by the Committee, Phantom Stock Appreciation Units
under the Plan are not transferable other than by will or by the laws of descent
and distribution or pursuant to a qualified domestic relations order.

 
 
12.4
This Phantom Stock Appreciation Unit shall be governed by and construed in
accordance with the laws of the State of Connecticut, without regard to its
principles of conflicts of laws.

 
 
12.5
The granting of this Phantom Stock Appreciation Unit does not confer upon the
Participant any right to be retained in the employ or service of the Company or
any subsidiary.

 
-3-

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Phantom Stock
Appreciation Unit set forth above.
 
SALISBURY BANCORP, INC.
 
By: ___________________________                                                               
Its: ___________________________                                                               
 


 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Phantom Stock Appreciation Unit and
agrees to the terms and conditions hereof, including the terms and provisions of
the Salisbury Bancorp, Inc. 2015 Phantom Stock Appreciation Unit and Long-Term
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Plan.
 
PARTICIPANT






                                                                                                                
_____________________________


 
 
 
 
-4-